DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 2-21 are presented for examination.  The Examiner acknowledges the preliminary amendment filed May 14th, 2021 cancelling claim 1.
This Office action is Non-Final.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/14/2021 has been considered by the Examiner and made of record in the application file.
Terminal Disclaimer
The terminal disclaimer filed on May 14th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,483,489 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 5, 6-8, 11, 14, 16, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Victor (US 2013/0246474 A1, also cited on the IDS .
With respect to claims 2 and 13, the Victor reference teaches a method and data storage system of sharing a portion of a file in a secondary storage [see Abstract, disclosing providing different access to documents in an online document sharing community depending on whether the document is public or private; also, see ¶0041 and Fig. 1, disclosing the documents 14 in the document store 8 which are located in a secondary storage], the method and system comprising:
using one or more computing devices comprising computer hardware [see ¶0049, disclosing the manager 20 components and the viewer 18 may comprise software programs loaded in a memory and executed by a processor; In an alternative embodiments, some portion or all of the manager 20 and viewer 18 components may be implemented in a hardware device, such as a dedicated integrated circuit, e.g., Application Specific Integrated Circuit (ASIC), expansion card, etc.]:
storing secondary copies of a plurality of files residing or previously resided in a primary storage subsystem, wherein the secondary copies are stored in one or more secondary storage devices residing in a secondary storage subsystem [see ¶0066, disclosing operations performed by the document manager 24 or some other component to add document information 120 to the database 6 for a document 14 being added to the document store 8; The operations to add document information 120 are initiated (at block 320) upon receiving a request for at least one document submission page from a participant computer 12a, 12b . . . 12n operated by a participant in the document sharing community for which participant information 120 is maintained in the database 6] in a backup format that is different than a native format of the plurality of files in the primary storage subsystem.  (emphasis added)
Victor teaches the method and system, as referenced above.
Victor does not teach storing secondary copies of a plurality of files residing or previously resided in a primary storage subsystem, wherein the secondary copies are stored in one or more secondary storage devices residing in a secondary storage subsystem in a backup format that is different than a native format of the plurality of files in the primary storage subsystem.  (emphasis added)
However, Brockway teaches storing secondary copies of a plurality of files residing or previously resided in a primary storage subsystem, wherein the secondary copies are stored in one or more secondary storage devices residing in a secondary storage subsystem in a backup format that is different than a native format of the plurality of files in the primary storage subsystem [see ¶0006, disclosing one type of secondary copy is a backup copy; A backup copy is generally a point-in-time copy of the primary copy data stored in a backup format as opposed to in native application format; For example, a backup copy may be stored in a backup format that is optimized for compression and efficient long-term storage; Backup copies generally have relatively long retention periods and may be stored on media with slower retrieval times than other types of secondary copies and media; In some cases, backup copies may be stored at an offsite location].  (emphasis added)
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the online document sharer as taught by Victor with the teachings of Brockway as noted above.  Doing so would have greatly enhanced Victor by allowing it to store a copy in a backup format that is not in a native application format and that is optimized for compression and efficient long-term storage [See Brockway].  An additional added benefit to the above is that a second format of the first copy is made available to additional systems and/or requests when a need arises.
The combination of Victor and Brockway teaches the method and system, as referenced above.
As modified Victor teaches sharing a file [see ¶0106, disclosing the document sharing manager may create a page for a requesting participant having information on documents owned by friends of the requesting participant and the requesting participant documents including comments to allow the requesting participant to engage in conversation about their own and friends' documents; This allows a private group of inventors or artists to share their work the friends page to receive meaningful comments from a select group of participants to allow them to more fully develop the inventions and creative content described in their documents], however, it does not explicitly teach a portion of the file of the plurality of files.  (emphasis added)

receiving, from a first client computing device in the primary storage subsystem, a request to share a portion of a first file of the plurality of files;
in response to the request, generating a link associated with the portion of the first file, wherein the link references the portion of the first stored as a secondary copy in the backup format in the one or more secondary storage devices; and
transmitting the link to a second client computing device different from the first client computing device along with preview data in the native format associated with the portion of the first file.
However, Qureshi teaches it comprises:
receiving, from a first client computing device in the primary storage subsystem, a request to share a portion of a first file of the plurality of files [see ¶0103, disclosing the user only desires to share access to certain clips or portions of a document, the system can be configured to facilitate the creation of links solely to shoe clips or document portions; This allows the recipient to view these specific clips or document portions without downloading the entire document];
in response to the request, generating a link associated with the portion of the first file, wherein the link references the portion of the first stored as a secondary copy in the backup format in the one or more secondary storage devices [see ¶0103, disclosing the system can be configured to facilitate the creation of links solely to…document portions]; and
see ¶0103, disclosing the client application 21 can allow the user to contact and communicate with the other users via any suitable method, such as email, SMS text messages, chat sessions, and the like; In certain embodiments, the system can facilitate the sharing of documents or clips with another user (e.g., friends, classmates, teachers, marketplace help providers) by electronically sending a link to the shared content to the other user; This allows the recipient to download and view the content from a client device 20 or mobile client device 25 simply by activating the link].
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the teachings of Qureshi as noted above.  Doing so would have greatly enhanced the combination by allowing users to selectively limit and/restrict portions of the documents with other users.  An additional added benefit to the above combination is that it allows for providing finer granularity to the portions of a document that a user wish to share with other users.
With respect to claims 3 and 14, the combination of Victor, Brockway and Qureshi teaches the method and system of claims 2 and 13, as referenced above.  The combination further teaches in response to activation of the link on the second client computing device, causing the portion of the first file stored as a secondary copy in the backup format to be restored for presentation on the second client computing device Qureshi, see ¶0103, disclosing the user only desires to share access to certain clips or portions of a document, the system can be configured to facilitate the creation of links solely to shoe clips or document portions; This allows the recipient to view these specific clips or document portions without downloading the entire document].  (emphasis added)
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to include the above feature since it would have further enhanced the combination by reducing computing resources since only the relevant portions are retrieved rather than the entire content.
With respect to claims 5, 6 and 16, the combination of Victor, Brockway and Qureshi teaches the method and system of claims 2 and 13, as referenced above.  The combination further teaches wherein the portion of the first file is identified based on a user selection of a subset of paragraphs or pages in the first file [Qureshi, see ¶0079 and 0103, disclosing cited portions are text portions with corresponding bibliography citations for the sentences or paragraphs in the text; the user only desires to share access to certain clips or portions of a document, the system can be configured to facilitate the creation of links solely to shoe clips or document portions; This allows the recipient to view these specific clips or document portions without downloading the entire document].
Even if the above cited portion did not teach the required limitations, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to include the above features since it KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
With respect to claim 7, the combination of Victor, Brockway and Qureshi teaches the method of claim 2, as referenced above.  The combination further teaches wherein the portion of the first file is identified based on one or more user-identified search terms, wherein the one or more user-identified, wherein the one or more user-identified search terms appear in the portion of the first filed [Victor, see ¶0056, disclosing the document manager 24 may include entries in the search index 32 for the associated search terms 152, 154, 156, 158, 160, 162 to indicate documents that also are associated with or include the associated search terms 150].
With respect to claims 8 and 17, the combination of Victor, Brockway and Qureshi teaches the method and system of claims 2 and 13, as referenced above.  The combination further teaches wherein the portion of the first file is identified based on one or more user-identified search criteria, wherein the portion of the first file satisfies the one or more user-identified search criteria [Victor, see ¶0056, disclosing a query presented to the search engine 30 including as criteria associated search terms 150 may return documents 14 that include or are associated with the associated search terms 150, in addition to documents 14 that include the search criteria in their document content].
With respect to claims 11 and 20, the combination of Victor, Brockway and Qureshi teaches the method and system of claims 2 and 13, as referenced above.  The combination further teaches wherein the second client computing device is not allowed Qureshi, see ¶0103, disclosing the user only desires to share access to certain clips or portions of a document, the system can be configured to facilitate the creation of links solely to shoe clips or document portions; the cited portion suggests that the second user would not be able to access a portion outside of the portions which the initial user only desired to share access to the specified portions of a document].
Even if the above cited portion did not teach the required limitations, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to include the above features since it additionally adds finer granularity as to what parts of the document is to be shared amongst other users.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claims 4, 9, 12, 15, 18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Victor, Brockway and Qureshi, further in view of Rubin et al. (US 7,185,274 B1, also cited on the IDS dated on 05/14/2021) hereinafter “Rubin”.
With respect to claims 4 and 15, the combination of Victor, Brockway and Qureshi teaches the method and system of claims 2 and 13, as referenced above.  The combination teaches transmitting the link to the second client computing device in an email [Qureshi, see ¶0103, disclosing the client application 21 can allow the user to contact and communicate with the other users via any suitable method, such as email, SMS text messages, chat sessions, and the like… electronically sending a link to the shared content to the other user].  The combination does not teaches wherein the email includes a preview of the portion of the first file. (emphasis added)
However, Rubin teaches it includes a preview of the portion of the first file [see col. 18, lines 4-8, disclosing a user can also hold a link; Doing this will perform a link-specific action; The default behavior for hyperlinks is to present preview information about where the link will take the user; i.e., document name and document position information and/or a thumbnail view of the linked-to document].
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the thumbnail view as taught by Rubin.  Doing so would have enhanced the combination by allowing users to preview the portion of the document that a link is associated with.
With respect to claims 9 and 18, the combination of Victor and Qureshi teaches the method and system of claims 2 and 13, as referenced above.  The combination does not teaches wherein the link comprises a start secondary storage offset and an end secondary storage offset identifying the portion within the first file stored as a secondary copy in the backup format.
However, Rubin teaches wherein the link comprises a start secondary storage offset and an end secondary storage offset identifying the selected portion within the first secondary copy [see col. 20, lines 13-22, disclosing destination anchor; Specifies the target of the link and its range; The basic link creation UI results in destination anchors that are a single document position (a "point") rather than a range; Destination ranges that are not points are a very advanced feature mainly used in implementing certain viewing and collaboration features; For example, if the destination anchor is a range, the viewing software can automatically synthesize appropriate link preview information based on the content of the range].
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the thumbnail view as taught by Rubin.  Doing so would have enhanced the combination by allowing users to specify ranges of the documents to preview that a link is associated with.
With respect to claims 12 and 21, the combination of Victor, Brockway and Qureshi teaches the method and system of claims 2 and 13, as referenced above.  The combination further teaches wherein the link is configured to provide, to the second client computing device, access to another portion of the first file stored as a secondary copy that corresponds to a different portion outside the portion of the first file [Qureshi, see ¶0103, disclosing the user only desires to share access to certain clips or portions of a document, the system can be configured to facilitate the creation of links solely to shoe clips or document portions; Alternatively, the cited portion could also suggest that the second user could view be able to access a portion outside of the portions which the initial user only desired to share access to the specified portions of a document]. The combination does not teach outside the portion.  (emphasis added)
However, Rubin teaches that a second user would be able to access another portion of the first file stored as a secondary copy that corresponds to a different portion see col. 20, lines 13-22, disclosing destination anchor; Specifies the target of the link and its range; The basic link creation UI results in destination anchors that are a single document position (a "point") rather than a range; Destination ranges that are not points are a very advanced feature mainly used in implementing certain viewing and collaboration features; For example, if the destination anchor is a range, the viewing software can automatically synthesize appropriate link preview information based on the content of the range].
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the thumbnail view as taught by Rubin.  Doing so would have enhanced the combination by allowing users to be able to preview another portion of the document that falls outside the initial portion that was specified.  An additional added benefit to the above combination is that it may provide users with more comprehensive information on the document they are about to view.


Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Victor, Brockway and Qureshi, further in view of Kim et al. (US 2011/0099502 A1, also cited on the IDS dated on 05/14/2021) hereinafter “Kim”.
With respect to claims 10 and 19, the combination of Victor, Brockway and Qureshi teaches the method and system of claims 2 and 13, as referenced above.  The combination does not teaches wherein the link comprises a query used to identify the portion of the first file.
see ¶0254, disclosing the permalink control enables a developer to get a URL link (permalink URL) that can be shared with other developers and that contains the "query" being tested].
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the permalink URL as taught by Kim.  Doing so would have enhanced the combination by allowing other users to see via a link what “query” was used to retrieve content.  An additional added benefit to the above combination is that if a user is not well versed in utilizing the query system the link itself acts as the query for them.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori et al. teaches enables storing and managing one document of respective parts as electronic data created by a plurality of applications regardless of the type of application program which creates each part of one document. For this purpose, a plurality of shared folders are set on a network, and attributes in printing are set for the shared folders. A hot folder program supervises the shared folders. When a document image data file scanned by a multifunction apparatus is stored in one of the shared folders, the hot folder program causes an action program to perform a process complying with the attributes set for the shared folder which stores the file, and a bookbinding application to import the file.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on General availability, Monday-Thursday: 9 a.m. to 6 p.m., then 8:30 p.m. to 9:30 p.m. and Friday: 9 a.m. to 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165